Appeal from a judgment of the Supreme Court, Queens County, rendered January 3, 1977, convicting defendant of criminal possession of a weapon in the third degree and criminal possession of stolen property in the second degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law and the facts, and as a matter of discretion in the interest of justice, and indictment dismissed. The People failed to prove defendant-appellant’s guilt beyond a reasonable doubt (cf. People v Reisman, 29 NY2d 278). Were we not reversing and dismissing the indictment, we would reverse and order a new trial because the errors of the court in its instructions to the jury deprived defendant of a fair trial. Damiani, J. P., Shapiro, Mollen and O’Connor, JJ., concur.